                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

FORD MOTOR COMPANY,

      Plaintiff,                               Case No. 15-cv-10628
                                               (consolidated with Case No. 15-11624)
v.                                             Hon. Matthew F. Leitman

VERSATA SOFTWARE, INC. et al.

     Defendants.
__________________________________________________________________/
                   ORDER RESOLVING DISCOVERY DISPUTE

      On April 3, 2019, counsel for Plaintiff Ford Motor Company sent the Court a

letter in which it requested that the Court order Defendants to (1) run 35 specified

search terms against a repository of 18,000 emails that Defendants had previously

withheld from producing to Ford, (2) review the results of that search, and (3)

produce to Ford any relevant emails that result from that search. Defendants

objected to that proposal in an April 8, 2019, letter to the Court. Defendants insisted

that Ford’s request is an “untimely fishing expedition.”           As a compromise,

Defendants offered to review every 50th email for relevance and to produce any

relevant results of that review to Ford. Ford thereafter sent an additional letter to the

Court regarding this discovery dispute.

      The Court has carefully reviewed the parties’ letters on this issue and

concludes that while some additional searches of the email repository are

                                           1
appropriate, the scope of Ford’s request is overbroad and unduly burdensome at this

time. Accordingly, the Court ORDERS Defendants to review every 20th email in

the repository and to produce to Ford any responsive emails from that search by not

later than June 18, 2019. If this search uncovers more than 360 responsive emails,

Ford may renew its request that Versata undertake additional searches of the email

repository.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: May 28, 2019



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 28, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
